154 S.E.2d 907 (1967)
270 N.C. 788
STATE
v.
Esau Samuel McCASKILL.
No. 829.
Supreme Court of North Carolina.
June 20, 1967.
*908 L. J. Britt & Son, by L. J. Britt, Jr., and Robert Weinstein, Lumberton, for defendant appellant.
T. W. Bruton, Atty. Gen., George A. Goodwyn, Asst. Atty. Gen., for the State.
PER CURIAM.
The defendant noted some sixty-six exceptions, most of them being to the charge of the Court. In fact, he excepted to the entire charge, bracketing each paragraph and taking an exception thereto. However, in his brief he brings forth only four exceptions, all of which relate to the charge of the Court. The first of these concerns a statement by the Court that an officer has a right to make an arrest without a warrant if a violation of the Motor Vehicles Act is actually committed in his presence, and if the officer saw the commission of the misdemeanor that he would have the right to enter the premises where the defendant lived in order to make an arrest. This is in accordance with G.S. § 15-41(1). See also State v. Avent, 253 N.C. 580, 118 S.E.2d 47, and State v. Fenner, 263 N.C. 694, 140 S.E.2d 349.
The second exception is a further statement along the lines of the first exception, stating the requirements for an arrest without warrant, and upon the failure to submit to an arrest, or resistance, that the officer may use such force as appears necessary to take the accused into *909 custody. This exception is overruled upon authority of State v. Fain, 229 N.C. 644, 50 S.E.2d 904, which holds an officer, having a right to arrest an offender, or preventing an escape, may use such force as is necessary to effect the purpose.
The third exception relates to the statement of a contention of the defendant, but is not supported by any citations, and is without merit. The fourth exception is to the instruction of the Court that if the jury found beyond a reasonable doubt that the defendant "did intentionally and without legal justification of self-defense, shoot Willie McNair with a shotgun, and had in his mind at the time intent to kill him and that serious injury was inflicted by such shooting," that it would be the duty of the jury to find the defendant guilty as charged. We perceive no error in this, and the defendant could not complain if there were, since he was not found "guilty as charged," but of a misdemeanor. Upon examination of each of the exceptions, we find them without merit.
Although supported by no exceptions, the defendant argues in his brief that the Court failed to charge "as to the contentions of the defendant in accordance with G.S. 1-180." This is a broadside exception which is not sufficient. State v. Woolard, 260 N.C. 133, 132 S.E.2d 364. Further, the record shows no request by the defendant for a further statement of his contentions or of the law. His failure to do so renders the exception invalid. 4 Strong's N.C. Index, Trial, § 37.
For the purposes of this decision, it is unnecessary to go into further description of the horrible injuries sustained by the officer. The jury, having found that the defendant was not acting in self-defense, was most charitable to him when it did not convict him of a felonious assault. The judge, too, was considerate in recommending that the defendant be placed on work release. He has no cause to complain, as his rights have been fully protected throughout the trial, and his exceptions are without merit.
No error.